Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance is the limitations reciting “…acquiring a contact area between the finger and the fingerprint recognition portion at preset time intervals; when the contact area is smaller than a preset area and a number of repeated acquisition times does not reach a preset number of times, updating the number of repeated acquisition times…in a case where the contact area acquired in each time is smaller than the preset area and prior to the number of repeated acquisition times reaching the preset number of times, when it is detected that the finger leaves the fingerprint recognition portion, resetting the number of repeated acquisition times, wherein the fingerprint recognition portion acquires fingerprint information of the finger when the contact area is larger than or equal to the preset area” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Du et al. (US 2017/0220846); Lee et al. (US 2018/0173923); Wang (US 2018/0032792); Feng et al. (WO 2017/020168 A1)) discloses a fingerprint recognition method of detecting contact area and determining if fingerprint recognition fails or the finger leaves, however, fails to teach the specifically claimed features as highlighted above (See also pages 8-9 of the response filed 27 October 2020 with respect to the prior art.).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
14 March 2021